February 2, 1905. The opinion of the Court was delivered by
This appeal is from a judgment of the Circuit Court, affirming the judgment of a magistrate court in favor of plaintiff in an action of claim and delivery for a bale of cotton. The undisputed facts are that, in 1904, the defendant cultivated plaintiff's lands under circumstances which made him a laborer upon shares of the crops grown by him. Three bales of cotton were raised upon the place. The first two were placed in the warehouse of P.T. Hayne in plaintiff's name, by her direction. The plaintiff directed defendant to store the third bale in the same way, which defendant refused to do, but stored it in the same warehouse of defendant, Hayne, in his own name. This action is the result of defendant's refusal to deliver the cotton on plaintiff's demand. The Circuit Court concurred with the magistrate court in holding that plaintiff was the owner of the cotton and entitled to the possession thereof until a division had been made.
It is excepted first that the Court erred in not holding that a division had been made. The finding of the Circuit Court was based upon the view that no division had been made. This conclusion is final so far as this Court is concerned, unless the evidence of a division was so conclusive as not to permit of any contrary inference, but such is not the character of the evidence. As has been frequently declared, a finding of fact by the Circuit Court on appeal from a magistrate's judgment is not reviewable by this Court.Corley v. Evans, 69 S.C. 522. Upon the facts stated, it must follow that the Circuit Court did not err, as matter of law, in holding that plaintiff was owner of the cotton, and was entitled to possession until division is made. Huff v.Watkins, 15 S.C. 86.
The judgment of the Circuit Court is affirmed. *Page 393